*96OPINION
McDONALD, Chief Justice.
Appellants Blackwell, et al., gave notice of appeal from an adverse judgment rendered by the trial court on March 12, 1974; and filed an appeal bond on May 24, 1974.
Appellee Jonesboro Rural High School District has filed motion in this court to dismiss the attempted appeal for want of jurisdiction.
Appellants’ appeal bond was not filed within the thirty-day period allowed by Rule 356 Texas Rules of Civil Procedure, and consequently no appeal was perfected, and this court never acquired jurisdiction of the attempted appeal.
Appellee’s motion is granted and the attempted appeal is dismissed for want of jurisdiction. Lucchese et al. v. Specia, Tex.Civ.App., Er.Ref., 281 S.W.2d 725.
Dismissed.